Exhibit 10.3 SECOND AMENDMENT TO AMENDED AND RESTATED GUARANTY THIS SECOND AMENDMENT TO AMENDED AND RESTATED GUARANTY (this “Amendment”), dated as of June 29, 2017 (the “Effective Date”), is made by RAIT FINANCIAL TRUST., a Maryland real estate investment trust, whose address is Two Logan Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (“Guarantor”), for the benefit of CITIBANK, N.A., whose address is 388 Greenwich Street, New York, New York 10013 (together with its successors and/or assigns, “Buyer”), and is acknowledged and agreed to by RAIT CMBS CONDUIT I, LLC, a Delaware limited liability company, whose address is c/o RAIT. Financial Trust, Two Logan Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (“RAIT I”) and RAIT CRE CONDUIT III, LLC, a Delaware limited liability company, whose address is c/o RAIT. Financial Trust, Two Logan Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (“RAIT III”; and together with RAIT I, collectively, “Seller”). W I T N E S S E T H:
